Citation Nr: 1717377	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  15-43 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether the appellant's net worth is a bar to death pension benefits, including special monthly pension based on the need for regular aid and attendance. 


REPRESENTATION

Appellant represented by:	Patricia Servaes, Agent


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from June 1946 to May 1948.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which determined that the appellant's net worth was a bar to VA death pension benefits. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  At the time of the January 2014 date of claim for pension benefits, the appellant's net worth was $237,395.83.

2.  During the pendency of this claim, the appellant's yearly income has been $32,984.88 or lower, and her yearly expenses, most of which consist of medical expenses, have been $88,919.52 or higher, resulting in a yearly deficit of $55,934.64 or higher. 

3.  Based on the yearly deficit caused by high medical expenses exceeding income, the appellant's net worth of $237,395.83 in January 2014 would be depleted to zero prior to the statistical life expectancy of someone the appellant's age, even with the receipt of special monthly pension at the aid and attendance rate. 


CONCLUSION OF LAW

The appellant's net worth is not a bar to pension benefits, including special monthly pension based on the need for regular aid and attendance.  38 U.S.C.A. § 1543 (West 2014); 38 C.F.R. § 3.274 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to death pension benefits, including special monthly pension based on the need for regular aid and attendance.  These benefits were denied by the RO based on the appellant's net worth.  

When a veteran had qualifying service during a period of war, nonservice-connected (NSC) death pension benefits will be paid to the surviving spouse of the veteran who meets certain net worth requirements, subject to a reduction of pension payments in the amount of the surviving spouse's countable income.  38 U.S.C.A. §§ 101, 1521(j), 1541, 1543 (West 2014); 38 C.F.R. §§ 3.3(b)(4), 3.23(a)(5), (d)(5), 3.274 (2016).  

Specific to the net worth requirements, pension payable to a surviving spouse shall be denied or discontinued when the corpus of the estate of the surviving spouse is such that under all the circumstances, including consideration of the surviving spouse's income and the income of any child for whom the surviving spouse is receiving pension, it is reasonable that some part of the corpus of the estate be consumed for the surviving spouse's maintenance.  38 U.S.C.A. § 1543; 38 C.F.R. § 3.274 (c).  

The terms "corpus of estate" and "net worth" mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the claimant, except the claimant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the claimant's reasonable mode of life.  38 C.F.R. § 3.275 (b).  In determining whether the estate should be used for the appellant's maintenance, factors to be considered include whether the property can be readily converted into cash at no substantial sacrifice, life expectancy, number of dependents, and potential rate of depletion, including unusual medical expenses.  38 C.F.R. § 3.275 (d).

At the time of the appellant's January 2014 claim, her reported net worth was $237,395.83, consisting of bank deposits.  See February 2014 VA Form 21-534EZ; June 2014 VA Form 21-5427, Corpus of Estate Determination (hereinafter VA Form 21-5427).  Her monthly income was $2,489.80, which included monthly Social Security Administration (SSA) payments, dividends and interest, and a retirement pension.  See id.  Her monthly expenses amounted to $7,409.96, which included $7,110.40 in medical expenses, $50.00 for food, $50.00 for clothing, and $199.56 in other expenses.  See June 2014 VA Form 21-5427.  

In January 2015, the appellant's net worth was $180,841.68, consisting of bank deposits.  Her monthly income was $2,748.74, which included SSA payments, a retirement pension, and dividends and interest.  Her monthly expenses totalled $7,670.96, which included $6,910.00 for residence in an assisted living home, $50.00 for food, $50.00 for clothing, $461.40 in medical expenses, and $199.56 in other expenses.  See February 2015 VA Form 21-5427; January 2015 VA Form 21-8049; January 2015 VA Form 21-0518-1, Improved Pension Eligibility Verification Report; January 2015 VA Form 21P-8416.  

In March 2015, the appellant reported a net worth of $165,472.83, consisting of bank deposits.  See March 2015 VA Form 21-0518-1, Improved Pension Eligibility Verification Report.  Her monthly income was $2,433.32, which included SSA payments, dividends and interest (based on projected amount for 2015), and a retirement pension.  See id.; see also April 2015; VA Form 21-5427.  Her monthly medical expenses increased at this time due to a broken hip, and now amounted to $8,964.40.  See March 2015 VA Form 21-4138; March 2015 VA Form 21-0518-1; April 2015 VA Form 21-5427.  

In May 2015, the appellant's net worth was $150,134.54, consisting of bank deposits.  See May 2015 VA Form 21-0518-1, Improved Pension Eligibility Verification Report.  Her monthly income was $2482.22, which included SSA payments, dividends and interest, and a retirement pension. 

In an August 2016 statement, the appellant reported that her net worth was $75,994.52, consisting of bank deposits.  She stated that her net worth went below $80,000 on July 5, 2016.  She included copies of a bank statement covering the period from June 7, 2016 through July5, 2016 that supports this assertion.  

When the appellant filed this claim in January 2014, she was 85 years old.  The statistical life expectancy for a person 85 years old is estimated to be 5.9, according to the Veterans Benefits Administration (VBA) Adjudication Procedure Manual (Manual).  VBA Manual, M21-1, V.iii.1.J.6.a.  

Although the appellant had a relatively high net worth of $237,395.83 in January 2014, the rapid rate of depletion of her savings due to very high medical expenses supports the conclusion that her net worth is not a bar to pension benefits since the January 2014 date of claim.  See 38 C.F.R. § 3.275 (d).  By July 2016, her savings had been drawn down to $75,994.52, less than a third of the $237,395.83 she reported just two and a half years earlier.  Her highest reported monthly income during the pendency of this claim was $2,748.74, which amounts to a yearly income of $32,984.88 or lower.  Her lowest reported monthly expenses were $7,409.96, which amounts to yearly expenses of $88,919.52 or higher, ninety-six percent of which were medical expenses.  When $88,919.52 in yearly expenses is subtracted from $32,984.88 in yearly income, an annual deficit of $55,934.64 results since January 2014.  Thus, as found in the RO's June 2014 corpus of estate determination (VA Form 21-5427), the appellant's net worth in savings would be entirely spent down in about four years ($237,395.83 divided by a deficit of $55,934.64 is 4.24 years; indeed the RO calculated 4.02 years based on a slightly lower reported income at that time), even when basing these figures on her highest reported income and lowest reported expenses.  

In short, due to the rapid depletion in savings due to very high medical expenses since January 2014, the appellant would have no savings left prior to the statistical life expectancy of someone of her age.  Indeed, by July 2016 she had $75,994.52 in savings.  At that time, her reported monthly income was $2,482.22, and reported monthly expenses amounted to $8,964.40, which results in a yearly deficit of $77,786.16 when yearly income ($2,482.22 x12 or $29,786.64) is offset by yearly expenses ($8,964.40 x 12 or $107,572.80).  Thus, her savings of $75,994.52 would not be enough to cover her deficit of $77,786.16 that year. 

The Board notes (as aptly pointed out by the appellant's representative) that an award of death pension benefits effective January 2014, the date of claim, would not serve merely to protect the appellant's assets or build up her estate for the benefit of her heirs, since her savings would still rapidly deplete based on her very high medical expenses.  Cf. VBA Manual, M21-1, V.iii.1.J.4.a.  In January 2014, the maximum annual pension rate (MAPR) for a surviving spouse without a dependent child was $8,485, and the aid and attendance rate was $13,563.00.  Her annual deficit was calculated to be $59,041.92 based on her reported income and expenses at the time.  See June 2014 VA Form 21-5427.  If pension at the full aid and attendance rate is awarded effective January 2014, it still results in a yearly deficit of $45,478.92 (i.e. $59.041.92 minus $13,563.00), which would mean the appellant's savings would be reduced to zero in 5.2 years ($237,395.83 divided by $45,478.92 is 5.2), and thus prior to the statistical life expectancy of someone her age at that time (5.9 years).  The current MAPR of $8,656.00 and aid and attendance rate of $13,794.000 does not extend this time frame of asset depletion, as the increase in the appellant's medical expenses since January 2014 substantially exceeded the increase in the MAPR and aid and attendance rate, while her income remained relatively stable.  

Thus, it is not reasonable to withhold pension benefits on the basis that "some part" of the corpus of the appellant's estate be consumed for her maintenance, when it is evident that due to high medical costs her entire savings stand to be entirely depleted prior to the statistical life expectancy of someone the appellant's age, even with the receipt of monthly pension. 


ORDER

The appellant's net worth is not a bar to pension benefits, including special monthly pension based on the need for regular aid and attendance, effective the January 2014 date of claim; the appeal is granted. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


